J-S64027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

CHARLES EDWARDS,

                         Appellant                    No. 572 WDA 2014


       Appeal from the Judgment of Sentence Entered March 6, 2014
                In the Court of Common Pleas of Erie County
           Criminal Division at No(s): CP-25-CR-0001024-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED OCTOBER 15, 2014

      Appellant, Charles Edwards, appeals from the judgment of sentence of

240 to 480 months’ imprisonment.       Appellant alleges that the evidence is

insufficient to sustain his conviction, the verdict is against the weight of the

evidence, the evidence is insufficient to support the trial court’s finding that

he is a sexually violent predator, and his sentence is an abuse of discretion.

We affirm.

      We have examined the certified record, the briefs of the parties, and

the applicable law.      Additionally, we have reviewed the opinion of the

Honorable Ernest J. DiSantis, Jr., of the Court of Common Pleas of Erie

County. We conclude that Judge DiSantis’s well-reasoned opinion accurately

disposes of the issues presented by Appellant. Accordingly, we adopt Judge
J-S64027-14



DiSantis’s opinion as our own and affirm Appellant’s judgment of sentence

on that basis.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2014




                                  -2-
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM
Circulated 10/01/2014 11:10 AM